                 Minute Sheet for proceedings held In Chambers on 05/06/2019.


            TIME COURT COMMENCED: 11:05
            A.M.
                                        COURT REPORTER: Wynette
            TIME COURT CONCLUDED: 11:55
                                        Blathers
            A.M.
                                        DEPUTY CLERK: Jennifer Lee
            TIME IN COURT: 00:50
            OFFICE LOCATION: Atlanta

         ATTORNEY(S)    Stephen Bosco representing Nuance Communications, Inc.
         PRESENT:       Anish Desai representing Nuance Communications, Inc.
                        Stephen O'Donohue representing MModal Services Ltd.
                        Charles Pannell representing Nuance Communications,
                        Inc.
                        Alice Snedeker representing MModal Services Ltd.
                        Kevin Wheeler representing MModal Services Ltd.
         PROCEEDING
                        Telephone Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:   Parties argued a discovery dispute involving timely
                        production of witnesses for deposition and the motion to
                        stay the case pending the patent office's review of
                        defendant's IPR petitions. Parties informed the Court that
                        the related litigation in Delaware is stayed until February
                        2020 pending the Delaware patent office's review of IPR


1 of 2
                   petitions filed in that case. The Court stated it has reached a
                   decision on the Motion to Dismiss and will issue an order
                   shortly allowing one claim to proceed and dismissing one
                   claim. The Court encourages parties to consent to a special
                   master to assist with initial recommendations to the Court,
                   but acknowledges this would be at the cost of the parties.
                   Plaintiff's response in opposition to the Motion to Stay is
                   due today, and Defendant has 48 hours to file its reply brief
                   (on 5/8). The Court will issue a ruling on the motion to stay
                   on Friday 5/10.
         HEARING
                   Hearing Concluded
         STATUS:




2 of 2
